Citation Nr: 1117964	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative arthritis, lumbar spine with limitation of flexion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to February 1946.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA), Huntington, West Virginia, Regional Office, which was subsequently transferred to the Nashville, Tennessee, Regional Office (RO).

In February 2010, the Board reopened the Veteran's claim for entitlement to service connection for degenerative arthritis, lumbar spine with limitation of flexion and remanded it for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative arthritis, lumbar spine with limitation of flexion was not incurred in service, is not related to service, or any incident therein, and is not secondary to service-connected weak feet, with resultant moderate arthritis.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis, lumbar spine with limitation of flexion have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.303, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

In March 2008, the agency of original jurisdiction (AOJ) provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The March 2008 letter also provided notice pursuant to Dingess/Hartman. 

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection for the low back disability on both direct and secondary bases.

According to the February 1946 separation examination the Veteran had a history of a back sprain during training while stationed in Camp Shelby, Mississippi, in 1942.  Furthermore, the Veteran stated he continued to experience pain.  However, there was no indication of residuals noted in the examination report or any other in-service treatment records.  See Separation examination, dated February 1946.

After service, the Veteran underwent a VA examination in April 1947. The examiner reported "[n]ormal curvature with full range [of] motion in flexion, extension, and rotation.  There is no spasticity of the sacro-spinalis muscle and no atrophy.  There is no tenderness elicited upon percussion over the spine."  The examiner did not find any abnormalities in the back.  See VA examination, dated April 1947.

In a March 1988 letter from Dr. J. M. Ford, a private medical doctor, stated that the Veteran "has severe [pain] in both legs, feet and back when he stands over one hour. [The Veteran] is totally disabled due to [pes planus and varicose veins]."  See Dr. J. M. Ford's letter, dated March 1988.  

In April 1990, the Veteran was involved in a motor vehicle accident in which he had injured his back.  The Veteran was admitted to the hospital and treated.  The x-ray taken after the accident showed "spondylosis and degenerative changes.  No acute injury... Thoracic spine and pelvis were normal.  Lumbar spine showed a T11 minimal compression fracture and an L1 burst fracture.  The right lower extremity showed a nondisplaced comminuted middle third, distal third, fibula fracture.  A [CAT] scan showed an L2 burst fracture with no canal encroachment or foramina encroachment.  There was no posterior column injury."  See VA treatment record, dated April 1990.

The VA outpatient treatment records dated in 2007 reflect that the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  However, there is no evidence or opinion within the VA outpatient treatment records that the Veteran's current disability is related to service or secondarily to his service-connected bilateral weak feet. 

In July 2010, the Veteran underwent a VA examination pursuant to the February 2010 Board remand instructions.  The Veteran reported experiencing back pain since 1946 without any specific injury.  The Veteran stated he experiences flare-ups when the pain becomes significantly worse.  He stated the flare-ups were caused by walking and increased movement and radiating pain down his right lower extremity.  The Veteran uses a cane and a wheelchair but can walk less than fifteen minutes and less than fifty feet.  The Veteran noted that he experienced back pain prior to his car accident in 1990.  See VA examination, dated July 2010.

A physical examination revealed mild tenderness to palpation without any significant spasms at the time.  The Veteran's range of motion was 50 degrees of forward flexion, 0 degrees of extension, 10 degrees of right and left lateral bending and 10 degrees of right and left lateral rotation.  The Veteran had pain on motion and no alteration in pain or arc of motion with repetition.  He had full strength with bilateral hip flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  The examiner noted the Veteran did have pain down his right leg with straight leg raise on the left.  The x-ray revealed significant changes through the Veteran's lumbar spine and "what appears to be an old compression fraction of his L1 vertebral body."  Id.

Upon physical examination and review of the evidence of record, the examiner determined, "[i]t is less likely than not that the [Veteran's] current back symptoms are related to his military service.  It is more likely that the [Veteran's] current back symptoms are related to the normal aging process considering the [Veteran] denies any specific injuries to his back in 1946 during military service."  Regarding whether the Veteran's back condition is related to his service-connected weak feet condition the examiner concluded, "that the pes planus could possibly contribute to the [Veteran's] back pain; however, pes planus and varicose veins are not likely to cause the degeneration that the [Veteran] exhibits on his x-rays.  It is more likely that the [Veteran's] lumbar spine degeneration is related to the normal aging process."  Finally, regarding whether the Veteran's current condition is related to his April 1990 car accident, the examiner determined, "I do not believe that the [Veteran's] current condition is cause by the motor-vehicle accident.  I am sure that it more than likely contributes to his back pain; however, I do not believe that the motor-vehicle accident is the cause of this current symptoms."  Id. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's low back disorder is not related to his active service and is not secondary to his service-connected bilateral weak feet.  As a result, service connection is not established.  While the Veteran currently has a back disability, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any low back disorder and service.  Specifically, the July 2010 VA examination provides a negative nexus opinion as to the question of etiology and on the issue of aggravation.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for low back disorder.

The Board has considered the written statements submitted by the Veteran. However, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, while the Veteran are competent to report that the existence of symptoms such as pain and limited mobility, he is not competent to report a chronic disorder resulted from service.  In this case, the objective medical evidence does not establish that a disorder existed in-service as the records indicate normal back condition at separation.

Although the Board is sympathetic to the Veteran's claim, even if the Board conceded in-service low back injury, based on the normal findings at separation, the length of time between separation and initial treatment, and the lack of clear nexus opinion, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative arthritis, lumbar spine with limitation of flexion, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


